Citation Nr: 0116511	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
disability pension benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had verified active duty from April 1962 to April 
1966 and from December 1967 to November 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Committee on Waivers and Compromises (Committee), from the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

FINDINGS OF FACT

1.  The RO awarded the veteran improved disability pension 
benefits in July 1995.

2.  The veteran failed to report income earned in 1996 to VA.

3.  In August 1999 the RO adjusted the veteran's pension 
award to include the 1996 unreported income; this action 
created an overpayment of $1020.

4.  The veteran was at fault in the creation of the 
overpayment at issue.

5.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits, in the original amount of $1020, would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining, and the RO has provided the veteran with notice 
provisions applicable to the issue on appeal.  In short, the 
Board finds that the RO complied with any requirement which 
the VCAA might have imposed in this case, and the Board will 
proceed to decide the current appeal.  See Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The RO awarded the veteran pension benefits in July 1995.  
The veteran was advised by a letter dated in July 1995 that 
his rate of pension was directly related to his income, and 
that he should immediately advise VA of any change in his 
income.

In 1999 the RO notified the veteran that it had information 
that he had previously unreported income during 1996.  In May 
1999 the veteran sent documentation to the RO (W-2) verifying 
the unreported income; the veteran stated that the 1996 
income in question was "a one year additional income."

In August 1999 the RO adjusted the veteran's pension award to 
include the 1996 unreported income; this action created an 
overpayment of $1020.  In April 2000 the Committee determined 
that the veteran was at fault in the creation of the debt and 
denied the veteran's January 2000 request for entitlement to 
waiver of recovery of the overpayment of improved disability 
pension benefits in the original amount of $1020.

The Board notes that the veteran did not originally question 
the validity of the indebtedness at issue.  However, in his 
June 2000 notice of disagreement, the veteran stated that he 
had not "received any payments form the State of Michigan."  
The veteran went on to state that he did not live at a 
certain address (in Michigan) and "nor were any State 
payments received at this address."  However, the Board 
finds the veteran's May 1999 statement, being closer in time 
to the events in question, to be of more probative value than 
his later statements.  Further, the veteran's later 
statements deal chiefly with his physical whereabouts, and do 
not address the issue of whether he had unreported income in 
1996.  Moreover, on a "Housekeeper's Statement of 
Employment," signed and dated on May 5, 1996, the veteran 
certified that he was employed as a housekeeper for Mr. C. M.  

The RO considered the facts in this case, and concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  The question remaining is whether 
it would be against equity and good conscience for VA to 
require repayment of the instant indebtedness.  In this 
regard, there shall be no recovery of such an indebtedness 
under laws administered by the Secretary of Veterans Affairs 
when it is determined that such recovery would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  38 C.F.R. § 
1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor vis-
à-vis VA, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

As previously noted, the veteran was clearly on notice that 
he had a duty to notify VA of any income that was 
attributable to himself.  Under the circumstances, the Board 
is compelled to conclude that the veteran was at fault in the 
creation of the indebtedness.  Notwithstanding the veteran's 
fault in the debt's creation, the more pressing question is 
whether its collection would subject him to economic hardship 
by depriving him of life's basic necessities.

The veteran has not contended that collection of the amount 
in question would subject him to economic hardship by 
depriving him of life's basic necessities, and he has not 
submitted any information that would support such a 
contention.  The veteran failed to submit a Financial Status 
Report requested by the RO in February 2000.  It follows that 
because the veteran has not contended or demonstrated that it 
would be an undue economic hardship for him to repay the 
indebtedness at issue, and because the veteran was at fault 
in the creation of the debt, it's collection would not 
violate the principles of equity and good conscience.

ORDER

Waiver of the recovery of an overpayment improved pension 
benefits in the original amount of $1020 is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

